A reconsideration of this case on rehearing has brought in issue an alleged conflict between the original opinion in this case and that of the earlier case of Grand Court Order of Calanthe, etc., v. Johnson, decided on April 18, 1935. See:119 Fla. 440, 160 Sou. Rep. 884. The precise point of difference is: What effect has Section 6406 C.G.L., 4440 R.G.S., in the determination of beneficiaries to take under a fraternal benefit society life insurance policy when the designated beneficiary predeceases the insured society member life insurance policy holder? Is it the heirs of the deceased policy holder claiming the insurance as part of the policy holder's estate under the general statute of descent, or is it the prescribed beneficiaries constituting the particular class of eligibles named in said Section 6404 C.G.L., 4440 R.G.S., who become, by operation of law, the substituted beneficiaries in lieu of beneficiary named, when he has predeceased the policy holder?
Our conclusion on this point on rehearing is that: Whatever conflict exists between the opinion in the case of Grand Court Order of Calanthe, etc., v. Johnson, supra, decided April 18, 1935, and the opinion in this case, which was decided May 16, 1935, should be resolved in favor of the opinion heretofore adopted and filed in this case on May 16, 1935.
This means that Section 6404, C.G.L., 4440 R.G.S., is to be considered as providing for a statutory class of beneficiaries of fraternal benefit society insurance policies, who become entitled by operation of law to take in the order named in the statute when the named beneficiary fails and that not until such statutory class has been exhausted does *Page 154 
the rule of distribution of the policy proceeds to the estate of the deceased policyholder apply.
Accordingly the rule of Grand Court Order of Calanthe v. Johnson, supra, is hereby modified and made to conform to the rule stated in the first opinion in this case adopted and filed May 16, 1935, and as so modified and reconciled is now adhered to, but otherwise overruled, thereby obviating all conflict between the two opinions as applied to a case like the present.
The original conclusion stated in deciding this case should be and is hereby made the judgment of this court on the rehearing which has been granted and had in this case, and it is ordered that judgment be entered accordingly.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.